724 S.E.2d 511 (2012)
STATE
v.
Brian Darnell QUICK.
No. 29P12-1.
Supreme Court of North Carolina.
March 8, 2012.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Brian Darnell Quick, Taylorsville, for Quick, Brian Darnell.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 23rd of January 2012 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 8th of March 2012."